Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 1 of 24




  Mr. John Good
  Jernigan Capital
  6410 Poplar Ave., #650
  Memphis, TN 38119



  Dear Mr. Good:


          As you are likely aware, the company for which you serve as independent director, Farmland
  Partners (NYSE: FPI), was the subject of my July 11, 2018 article published on Seeking Alpha. Since
  then I have continued my investigation into public records related to FPI's business activities.
  Additionally, I received new representations from Jesse Hough. I write to you because as a new
  independent member of FPI's board, I believe you are best suited to review this letter in an unbiased
  and impartial light.


          In addition to reasserting the research opinions of my July 11th article, this letter is intended
  to inform you and the board of my updated findings, including:


          1.   Potential misrepresentations regarding the business partnership between Paul Pittman and
               Jesse Hough.
          2.   Potential misrepresentations regarding Pittman's involvement in FPI's "former related
               parties."
          3.   Pittman and Hough's apparently ongoing partnership in Pine Ridge Holdings, Inc.
          4.   Pine Ridge Holdings' potential connection to two of the three loans FPI made to Hough.
          5.   Hough's recent representation about using FPI's loans to acquire Siffring Farms.
          6.   Pine Ridge Holdings' potential connection to Siffring Farms.


          FPI's Recent Representation Regarding Pittman and Hough's Relationship.                      The

   common denominator in the matters discussed herein is the business partnership between Paul
   Pittman and Jesse Hough, which FPI recently represented no longer exists. On July 17, 2018, FPI
   responded to my July 11th Seeking Alpha article by issuing a public rebuttal. In the rebuttal, FPI
   characterized the professional relationship between Paul Pittman and Jesse Hough as follows:

          [Hough] was a business partner of FPI's Chairman and CEO, Paul Pittman, prior
          to the Company's initial public offering and during the first couple of years subsequent
          to the initial public offering.


           This statement definitively represents that Pittman and Hough are no longer business partners.
   Public records, however, appear to tell a very different and consistently-conflicting story.

         FPI's Disclosures Regarding Astoria Farms. Hough Farms and Pittman Hough
   Farms. The July 17th rebuttal was not the first time FPI has represented a split in Pittman and
   Hough's business activities. FPI's 2015 10K disclosed the following:

           On March 11, 2016, Mr. Pittman and Jesse J. Hough (on behalf of himself and certain
           other entities he controls) entered into an agreement pursuant to which,
           effective December 31, 2015, Mr. Pittman ceased to hold any direct or indirect




                                                                                                  EXHIBIT A
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 2 of 24


                                                                                    November 16, 2018



          interests in, or have control of, Astoria Farms, Hough Farms and American
          Agriculture Corporation.


  The 2017 10I< further disclosed:


          As of December 31, 2017 and 2016, 4% and 6%, respectively, of the acres in the
          Company's farm portfolio were rented to and operated by Astoria Farms and
          Hough Farms, both of which were related parties until December 31, 2015.
          Astoria Farms is a partnership in which Pittman Hough Farms LLC, which was
          previously 75% owned by Mr. Pittman, had a 33.34% interest. The balance of
          Astoria Farms was held by limited partnerships in which Mr. Pittman was previously
          the general partner.


           This statement clearly represents that Astoria Farms and Hough Farms are no longer related
   parties and  appears to describe how the removal of Pittman's interest occurred. Note, however, that
   this disclosure does not say that Pittman no longer holds an interest in Pittman Hough Farms nor
   does it say that Pittman Hough Farms no longer holds an interest in Astoria Farms—as the statement
   may otherwise be interpreted.


           Further information regarding the represented restructuring of Pittman Hough Farms can be
   found in an April 1, 2016 Form 4 (which does not come up in a default search on EDGAR):

          [Pittman] received [FPI stock] as consideration from Hough Holdings, LLC in
          connection with the restructuring of Pittman Hough Farms, LLC (Pittman Hough)...
          in connection with restructuring transactions of various assets owned by Pittman
          Hough, Mr. Pittman's pecuniary interest in OP Units held by Pittman Hough
          was increased from 75% to 78%..."


           Taken together, these disclosures suggest that Pittman still held an interest in Pittman Hough
   Farms (just not 75%), an opinion which is supported by current public records with the Illinois
   Secretary of State and an August 2016 FPI investor presentation. {See first & second enclosure).

           Pittman's apparent continued interest in Pittman Hough Farms introduces questions related
   to FPI's disclosures about the former related parties.

           May 11. 2016 Illinois Disclosures related to Astoria Farms. Two months to the day after
   the above-referenced agreement was signed to remove Paul Pittman from holding any "direct or
   indirect" interest in Astoria Farms, an Assumed Name Certificate for Astoria Farms was filed in Fulton
   County, Illinois. {See third enclosure). The document, which ispersonally signed by both Pittman
   and Hough, reveals Pittman's continued involvement in Astoria Farms through Pittman
   Hough Farms. This document was then notarized by FPI employee Lawrence Hyde, certifying that
   Pittman and Hough, personally known to Hyde, did in person read and sign the forgoing instrument.

           Unlike the disclosure of Pittman's interest in Pittman Hough Farms, his interest in Astoria
   Farms cannot be found online. This record is obtainable only by traveling to the Fulton County Clerk's
   Office in Lewistown, Illinois (population 2,384).




                                                                                                        2
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 3 of 24


                                                                                    November 16, 2018



         If Pittman continues to hold an interest in Astoria Farms, I find it difficult to come to any
  other conclusion except that the SEC filings incorrectly disclosed that Astoria Farms is no longer a
  related party.


         Department of Transportation Disclosures related to Astoria Farms. Further evidence
  suggesting that Pittman is still involved in Astoria Farms can be found online. A November 2017
  auction (www.sullivanauctioneers.com/auction/ astoriafarms) evidences Astoria Farm equipment
  being sold on location at 6001 E Jones Rd. in Astoria, IL. The Fulton County appraiser shows that
  the property located at 5991 E Jones, Astoria, IL (the approximate location of 6001 E Jones on Google
  Maps) is owned personally by Paul Pittman. (See fourth enclosure).


         Included in the auction was an truck, which shows Astoria Farms Department of
  transportation number (#1813714 ). Searching the Department of Transportation's SAFER website
  shows that the Astoria Farms Partnership is a d/b/ a for the "Legal Name: Paul Pittman." {See fifth
  enclosure).


         Pine Ridge Holdings. Inc.'s 2018 Nebraska Corporate Filing. More recent evidence of
  Pittman and Hough's apparently ongoing business partnership is found in a 2018 corporate filing with
  the Nebraska Secretary of State, which shows that Paul Pittman and Jesse Hough are the officers and
  directors of Pine Ridge Holdings, Inc., a Wyoming entity.


          Wyoming public records show that Pittman and Hough were Pine Ridge Holdings' officers
  and directors from its formation in 2013 thru 2016. Then in 2017, Pittman's name was removed from
  Pine Ridge Holdings' 2017 annual report (filed on December 20, 2017). But, less than one month
  later, on January 17, 2018, Pittman's name reappeared when Pine Ridge Holdings filed to do business
  in Nebraska. That filing, {see sixth enclosure) again shows that Pittman and Hough are the entity's
  officers and directors, and that they share the same address in a Denver high-rise apartment complex.

           Pittman's involvement with Hough in Pine Ridge Holdings—and FPI's denial of their ongoing
   business partnership—is notable because Pine Ridge Holdings appears to have connections to two of
   the three loans FPI made to Jesse Hough.


           Pine Ridge Holdings. Inc. Potential Connection to FPI's August 2017 Loan to Hough.
   On August 25, 2017, FPI loaned Jesse Hough $669,000 though Hough Holdings. {See seventh
   enclosure). The loan was secured by a property in Butler County, Nebraska. Butler County deed
   records show that three months earlier, on May 25th, Hough Farms and Pine Ridge Holdings were
   the "borrowers" on a deed of trust secured by the same Butler County property. (See eighth enclosure^.
   Then, one month after FPI made the August 25th loan, the bank reconveyed the deed of trust,
   evidencing that the May 25th loan to Hough Farms had been repaid. {See ninth enclosure}.

           These transactions introduce legitimate questions. Namely, if Paul Pittman no longer has a
   direct or indirect interest in Hough Farms, why is an entity in which he is an officer and director—
   Pine Ridge Holdings—signing a loan jointly and severally with Hough Farms? (See eighth enclosure).




                                                                                                          3
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 4 of 24


                                                                                                   November 16, 2018



           Furthermore, the transactions introduce the potential, reasonable inference that Pittman
  personally benefited from the August 2017 FPI loan to Hough Farms.1 At very least, this information
  appears sufficiently material to warrant disclosing that an entity in which FPI's CEO is an officer and
  director was a co-borrower on a loan against a property, against which FPI also secured a loan to the
  other co-borrower—Hough Farms.


         Pine Ridge Holdings. Inc. Potential Connection to FPPs 2018 Loan to Hough. On
  January 18, 2018, one day after Pine Ridge Holdings filed to do business in Nebraska, FPI loaned
  Jesse Hough $5.25 Million through Siffring Farms. Six days later, on January 24th, Pine Ridge
  Holdings was listed on a Nebraska UCC with Hough Farms and H-KO Land & Cattle (another entity
  affiliated with Hough). The UCC gives notice of a bank loan in which all of the entities—including
  Pine Ridge Holdings—used an address that matches that of the Butler County Appraisal District's
  address of record for Siffring Farms. (See tenth enclosure).


          In light of the fact that Paul Pittman was listed as an officer and director of Pine Ridge
  Holdings one day before FPI leant $5.25 Million to Siffring Farms, Pine Ridge Holdings' use of
  Siffring Farms address on a loan document one week later, in my opinion, is alone sufficient to infer
  that Pittman is somehow involved in Siffring Farms.


         Jesse Hough's Most Recent Representation. On July 27, 2018, Jesse Hough wrote my
  counsel a letter demanding that that I retract and correct statements that Hough claims were made in
  the July 11th article and that he alleges were false. (See eleventh enclosure). In the letter, Hough alleges
  the following:

            All proceeds for the $5.25 million loan were used to facilitate a stock purchase of
            Siffring Farms, Inc. as were all proceeds for the $100,000 loan and the vast majority
            of the $669,000 loan. After the transaction was complete, I became the authorized
            president of Siffring Farms.


           This admission, if true, is astounding. First, I had to receive a demand letter from a former
   FPI consultant—whom FPI presented in an investor presentation as being part of the management
   team—before receiving any answers to the questions in my July 11th article. Second, and most
   importantly, I believe a reasonable person would find it material to know that FPI is lending money
   to Paul Pittman's apparent business partner—a relationship that FPI denies—to acquire a business
   that the Pittman and Hough are using the address of to obtain third-party loans.

           Pittman and Hough's Post-Publication Transactions. Fulton County Illinois public
   records show that Pittman and Hough were transacting business together in the weeks immediately
   following the publication of my article. The Illinois Secretary of State shows that PH Land, LLC (PH
   Land), which FPI previously disclosed was part owned by Pittman Hough Farms, was involuntarily
   dissolved on July 13, 2018, just two days after the July 11th Seeking Alpha article. (See twelfth
   enclosure).




   1          Note, the public records leave unclear whether Pittman was definitively an officer or director of Pine Ridge
   Holdings during 2017; however, assuming that he was not an officer or director during that year would suggest that, after
   operating in such capacity since 2012, he was removed at a specified time in 2017 but fully returned no later than January
   1 7, 201 8. While it is perhaps technically possible, without any explanation why, a temporary absence of one of the two
   listed officers and directors for an entity seems highly unlikely.


                                                                                                                           4
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 5 of 24


                                                                                    November 16, 2018



        Then on August 2, 2018, PH Land deeded two properties to Pittman (signed by Hough). Then
  on August 30, 2018, Pittman deeded the same properties to a third party. (See thirteenth and
  fourteenth enclosure).


          If Paul Pittman is not involved in PH Land, why wouldn't Hough sell the properties direcdy
  to the third party? And was any money transferred to Hough through these transactions?


         FPI's New Loan against Farm Equipment & Crops. The second quarter 2018 10-Q show
  that FPI made a loan to a tenant on April 2, 2018 secured by farm equipment and a line of credit
  secured by growing crops (I am assuming the loans were with the same tenant). The decision to lend
  against farm equipment and crops—rather than real estate—is a departure from FPI's original lending
  program. Notably, this new lending category was not disclosed in FPI's July 17th public rebuttal,
  which specifically discussed the two categories that FPI loans "generally fall under."


          Based on FPI's disclosure that the loan "will ensure the orderly completion of farming
  operations on a property owned by the Company," it appears to me as if FPI effectively kept a tenant
  in business by loaning money to someone who FPI also discloses was unable to obtain "other credit."
  And in the third quarter 10Q, FPI now discloses that it reserved $200 Thousand against the current
  $693 Thousand balance on the line of credit. How is not artificially inflating FPI's revenues to lend
  money to a tenant who apparently cannot orderly complete farming operations nor obtain other credit
  and then reserve a large percentage of the loan, which suggests it is a bad loan?

          Areas for Additional Inquiry.      In addition to the issues discussed above, I believe other
   matters compel further inquiry:


          1.   On November 1, 2016, when FPI was in the midst of closing its acquisition of American
               Farmland Corporation, FPI attorney, Justin Salon, corresponded via email with the USAO.
               (See fifteenth enclosure). The correspondence was in relation to allegations that FPI is a
               "successor" to American Farmland Partners (See sixteenth enclosure). The allegations were
               put forth by Todd Dyer, a felon who regulators charged with running an investment
               scheme under the names American Farmland Partners and Midwestern Farmland
               Partners. (See seventeenth enclosure). While his allegations may be false, FPI made no
               disclosures about the allegations or Mr. Dyer's threatened lawsuit. It is unclear to me how
               such information would not be considered material for investors, if for no other reason
               than to clear FPI's name.


          2.   On August 12, 2015, PHS Holdings, LLC acquired the Linwood Farm. According to
               FPI's July 25, 2014 SEC filing, Pittman Hough Farms held a 30% interest in PHS
               Holdings. Based on my research, I believe the Linwood Farm is located in the Platte
               township of Butler County, NE. If Pittman still had an interest in PHS Holdings, this
               acquisition would appear to have breached Pittman's Homestead Exemption Policy, which
               did not include the Platte township.


          3.   FPI's public rebuttal explained that it reported the acquisitions of Ryan Niebur's property
               as a loan because Niebur has the right to repurchase the property. However, deed records
               show that FPI has acquired numerous properties from sellers who had the right to
               repurchase—including the Linwood Farm purchased in 2018 from PHS Holdings (Jesse



                                                                                                         5
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 6 of 24


                                                                                    November 16, 2018



              Hough)—yet I could not find where FPI reported these acquisitions as loans.            {See
              eighteenth enclosure). Has FPI made any disclosure to sufficiently explain the difference?


         4.   FPI's   first quarter 2017   cash- flow   statement shows   'Principle Receipts on Note
              Receivable' of $801,000 (which I believe is the repayment by Ryan Niebur after FPI
              acquired the property collateralizing his defaulted loan). However, the second quarter 2017
              cash-flow statement shows no 'Principle Receipts on Note Receivable.' Cash-flow
              statements are cumulative throughout the year, so it appears the financials were restated.
              I was unable to find any disclosure of any such restatement.


         Conclusion. In sum, I believe the information herein introduces significant questions
  regarding Paul Pittman's purported disinvolvement with FPI's "former related tenants," as well as
  FPI's representations about Pittman's business partnership with Hough and his potential involvement
  in two of the three loans FPI made to Hough. It is wholly unclear to me how a reasonable investor
  would not view this information as material in making an investment decision about FPI securities.

          Perhaps the board was previously unaware of this information. But in light of my bringing it
  to your attention, I believe the Board can no longer remain silent while still upholding its fiduciary
  duty to shareholders. At very least, it seems appropriate that the Board address these issues with all
  shareholders and commence an independent investigation. I sincerely hope that this letter helps the
  Board better fulfill its fiduciary duties, and that FPI decides to provide shareholders the transparency
  they deserve.

                                                                  — Rota Fortunae




  Cc:     Chris Downey, Joseph W. Glauber
         John A. Chanin




                                                                                                         6
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 7 of 24


                                                                                                November 16, 2018




   Paul Pittman Listed as Current Manager of Pittman Hough Farms


                                                                                                          \
       OFFICE OF THE ILLINOIS SECRETARY OF STATE




                                                         Jesse White
                                                   SECRETARY OF STATE \ ''//& '                           \
          LLC MANAGERS

            Entity Namo      PITTMAN HOUGH FARMS LLC           Filo Numbor           05375323



           Namo               Addross

           HOUGH. JESSE J.    900 E LOUISIANA AVE. STE 209. DENVER. CO - 80210

           PITTMAN. PAULA.    4600 S SYRACUSE ST. STE 1450. DENVER. CO - 802370000



                                                                                                  Close



                                  BACK TO CYBERDRIVElLUNOlS.COM HOME PAGE



                               Source: Illinois Secretaiy of State




                                             First Enclosure




                                                                                                                    7
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 8 of 24


                                                                                                    November 16, 2018




     FPI Presentation Showing Paul Pittman is an owner of Pittman
                                                Hough Farms



                                                                                                           S        £


                \                                          p.#            £        s      £
                                                                          C»
                                                                                                               a
                               us            IJ            ?ll                     Li         •§
                                                                                              -O


                               lis                         l?s
                                                           IP
                                                                          si
                                                                                   -I!
                                                                                   2'sE       II    m I
                               lit
                               IIS
                                             li!           |x:!           Ji o
                                                                          3.?
                                                                                   !ail       II
                                                                                              30
                                                                                                    II  I;
                               gc-S

                               sft           III           is*       I?
                                                                                       ft     H     Il|
                                                                     Sll           p2         11               ti
                               IS                          ill                                       oS

                                             111                                   3§f        is
                               •"5 =                       30 s      II                             Is
                               III           o?,E
                                                           JS-"
                                                                     III           l«1
                               lil                         Mi                                 II
                               in                          fit       i*s               i i
                                                                                              ItJ   m
                                                                     Id                              II
                               I5I           ?.s!          :i|                     iii        11
                                                           iff       Is ft                    11    si!
                               ip            Hi                                                     po

                     in        m
                               III
                                             ||s
                                             k2£
                                                           IP
                                                           III
                                                                     IP
                                                                          is       I!?        33
                                                                                              a?,
                                                                                              II
                                                                                                    if.
                                                                                                    *1?
                     01
                               £'^3
                                             o y


                                             •ii           *s?
                                                                     S&£

                                                                          u .£
                                                                               i   fl3
                                                                                   wi n   n
                                                                                              S-i   Is!
                                                                                                     s.?
                     ro
                                                                                   m                sal
                     5
                               IP
                                     a
                                             III
                                             ill           pg        lil
                                                                          Ss

                                                                                   ip         11    w
                     15        sS e             I?         °"o
                     .t:       ~ ~   n
                                                2 2                   ill          til
                     Q.
                     ro
                               HI                    3
                                                           hi             ?2
                                                                          1        f*5        55
                     u
                               oO •>
                                                S§                   "U            rfl        fi
                     •a
                               51b «
                                                           in                      p.
                                                                                   sgv
                                                                                                    I"
                      C
                                                           K:        M"
                                                                                   ill        2?       s
                                                                                                    *3 5
                     ro
                               ill           111
                                                           o clx:

                                                                                   klc
                                                                                              is
                     0J

                     3
                     ±2
                                S*
                               IP
                                             "S'gfi
                                             |S§£
                                                         f ft
                                                           .c r. c

                                                           o?|
                                                                     ill
                                                                     lis
                                                                                   li !
                                                                                              si
                                                                                              II
                                                                                              II
                                                                                                    Hi
                                                                                                    lil
                                                                     *33               if           IP
                                             O -r,

                                                           §3 |
                     3 t nu                  1115          Hi
                     j? 1i: m&                                                     fi§*
                                                                                              It
                     <
                          SgS fill
                            sea P.*                        2 A
                                                           Is-
                                                                     1      81 ij I
          5          X, a Pit I Hi
                     .E

                                                                      lit f*| p! 111!
                     g     S1 llfs       2 s|^3            Iff
          a;
          >          S
                      c ® IIP I jtfSfi
                           ! Ill I
                                         o   £ n „5
                                                           ill       iHi ,1 <i11 i1 Hit! Hit
                                                                                         ip
                     I !4 m                  ill!          ill
                                                           cO|

                          S||g II Pf!
          CL)
                     UJ           J§!|                     -2     a frf ^ ih !      ||i|
          >     S                                          III  I: ill tf «I& f P-- |§g!
                o
                      10   §             K   3 2 55        cj5» 1 i|l g ?!| I g£2 a SfHt
          o
          >• t-
                cu
                p.
                     1£ !I il   ! rfh
                           11-1 | II™.!
                                                           |Ii ii ?i- 1 Pif i ~fi i i-ls
                                       I fli I Ip I fpi 1 III 1 f]jif
          C c
          ro E       I 1 ifii j |iii 1 hi | p| 1 ilfi 1 tp i iff]
          Q. Qj       e£ II m   s life 5 |il 1
                            ^fi I islf 1 m« *
                                                  I% Hi!
                                                     Ip? 5i iff t riM
                                                            sff ^ l|^
          iO I  o
                      g I fill I ssd I lift l HI I III? I l£'I I Iftii
                      ro
                                                                                                                    4
                                                                                                                    «



          u S        5


                               Source: August 201 6 FPI Investor Presentation


                                               Second Enclosure




                                                                                                                        8
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 9 of 24


                                                                                                                                      November 16, 2018



          Astoria Farms Partnership Assumed Name Certificate

          '                1            1   I
                                                (Uh    .I . . I     ......
                                                                                         toUlao
          FOTOI AB-12               ABSUHBOWMECOnWCATE                                                      reutfiiUEcnowca, wow bump, u»c3



                                   STATE OF ILLINOIS.

          County of            Fulton                                          y   68.




               Thtobtocofgytoalffioumterafrncd                     arc   conducting tmdtronaacfcian     fcncrnl npflnminew. and any ether
          business feat mav from time to lime be agreed upon by the Partners, except ownership of real estate
          business to Mid County end Stnio under too nemo ol -Attmin Fnmw PnrttMrchipl
          el ihefo&e*Mflg post office addressee                                     * 1
               1471 Co Hvuv TT N Arttmn Iliinoic fiHOI




          tost iho truo and roalfuS namos of cB persons owning, oonducdng or transacting cuoh bustoeos, wtm toe
          respective poM-otfee address cJ eech. ore en taftww:

                                                NAME                                                   POST-OFFtCE ADDRESS

               Andy Merrick Farms, LP.                                                    4A(H1 S Synt«n«g St; St* I4W IVnyw, Pf> 80717
               Matt Fryc Fanns, L.P.                                                      AApn <;             st- St* lAtn- rwvyr m stmv

               Pittman Houch Farms LLC                                                    4600 S SyiwmSU Sfr 14$ft Denver. CO jp237



                Dated tote JUL                    doyot           May                         .AOf20_Ii

                   Andy Merrick Farms, L.P. (Jesse Hough)
                                                                                     —^zmi                                 as General Partner

                                                                                                                           as General Partner
                   Malt Fryc Fanns LP. (Jesse Hough)                                 , j&r       T
                   Pittman Hough Fanns LLC
                           (Jesse Hough)                                                                            m       ns Mnnnprr
                           (Paul A. Pittman)                                                          — —                   os Manager
                                   CTflTTor^ifljEiu                            *             f

              ra,mtwoj ^dcovct                                                                Uiojmncjp.                       oNotuy Puttie

              to ond lor eaid County end State, dohenmyoeit»y tost Paul A. Piltnwm. as Manager of ftntroon Hough Farms LLC
              Jesse Hough, as General Partner of Matt Fryc Fanns L.P. : as General Partner of Andy Merrick Fonns L.P
               and Manager of Pittman Hough Farms LLC

              porsonaDy towwntomotobo tooMrnopetecn                            whooenorao             ji.           , eubsetfeod to too (ongoing
              tostmmefd. appeared betero mo tote day to potsoti end ecknowiodged that ____ ho                        has          toad end signed
              ea)d Intmuroant end dai too statements toorato contatooA and each thoraof. ate hue.




                       <                    LAWRBICEHYDE
                       <
                                              Notary PeMc                  >                                                       Notary Puttie.
                                            State el Colorado
                       <                                                   >
                               .      Notary H> 20154047320
                                                                           >                                                  c
                           NiS£S5SS6ea2S4S21                                                  My commission expires on too                  day




                 p.MUUJJ
                                                                                                                             9mqHMlWip0             J
                                                       Source: Fulton County Illinois County Clerk




                                                                         Third Enclosure




                                                                                                                                                          9
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 10 of 24


                                                                                                                             November 16, 2018




     Astoria Farms Nov. 2017 Auction On Pittman's Personal Property


                     Sullivan AuctioneersUpcoming Events » » Timed Online Only No ...
                     www.sullivanauctioneers.com/auction/astoriafarms/
                     Nov 29, 2017 - Physical Address: 6001 E Jones Rd, Astoria, IL 61501 .... Astoria
                     Farms Partnership is discontinuing their farming operation and have rented ...


                                  Source: Google Search "Sullivan Auctioneers As/oria Farms"



     Property Information

    Parcel Number                              Site Address                                    Owner Name & Address
      25-27-30-100-003                           5991 E JONES                                    PITTMAN, PAULA
                                                 ASTORIA, IL 61501                               4600 SOUTH SYRACUSE ST
    Tax Year                                                                                     SUITE 1450
      201 7 (Payable 2018)   -                                                                   DENVER, CO, 802372766


    Property Class                             Tax Code                                        Tax Status

      0011 - Homesile-Dweliing                   25007                                           Taxable


    Not Taxable Value                          Tax Rate                                        Total Tax

      77,500                                     10.057500                                       S7.794.56


    Legal Description
      SECT: 30 TWP: 03 RANGE: 02 PT S1 2 NW BG SW COR TH E 136 N 400 W 136 S 400




                                             Source: Fulton County Illinois Appraiser

                                                                     O   ProfotyUio


                                                                     •     +

                                                                     s —                                   I                     . y
                                                                       A

                                                                          ©                        .. -T'«           -



                                                                                                                     ".'M


                                                                     &
                                                                                                                                          ®)u.
                                                                                                                         into:
                                                                                                               l®.
                                                                                                                                 y-'-'A     1


                                                                     5                                                       '-V-:        mm - a



                                                                            4UHA1UI                            -7                     "PP        IB!:

               Source: Google Maps (6001 E. Jones)                                    Source: Fulton County Illinois Appraiser




                                                      Fourth Enclosure




                                                                                                                                                        10
                   Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 11 of 24




                        USDOT Numbor              MC/MX Number © Name
                                                                                                                                                                                                                              Company Snapshot
                                                                                                                                                                                                                                                               o
                              Enter Value: astoria farms partner                                                                                                                                                                                PAUL PITTMAN   o
                                                                                                                                                                                                                                    USDOT Number: 1813714
                                                Scotch


                                                                                                                                                                                                                                                               C/5
           hes In US | Inspections/Crashes In Canada | Safety Rating                                                                                                                                                                                           P
                                                                                                                                                                                                           Other Information for this Carrior

                                                                                                                                           office. If you would like to challonQO tho accuracy of your
           lowng I D/Oporat>ocs information, ploaso complete and submit form MCS-1S0 which can bo obtained online or from your State FMCSA                                                                                                                     o
           g FMCSA's DataQs system.                                                                                                                                                                         » SMS Results                                      l-t
                                                                                                                                                                                                            »

                                                                                                                                               carrier's safety performance thon what is captured in tho
       > the Company Safety Profile (CSP) to motor earners and the general public interested in obtaining grontor detail on a particular motor                                                                                                                 3
     ^ ie visit the CSP order page or call (800)632-5660 or (703)280-1001 (Fee Required)
                                                                                                                                                                                                                                                               O
     N.    ita fields. Cick on any field namo or for help of a general naturo go to SAFER General Help.
                                                                                                                                                                                                                                                               •n
=
-s         tnt of tho FMCSA managemont Information systems ns of 11/14(2018.
                                                                                                                                                                                                                                                               3
X    V                                                                                                                                                                                                                                                         p
                                          Soatagt CABH1ER
                                                                                                                                                                                                                                                               rt-

5
n
     3                                                   PAUL PiTTHAN
                                                                                                                                               Ou1ors.mo. D.I.

                                                                                                                                                                                                                                                               o
g    ^                                      DBA N.m.     ASTORIA f ARMS PAHTNERSHiP
                                                                                                                                                                                                                                                               3
O
in
G
     *4                              Physical Addf :     1471 N COUNTY HIGHWAY 33
                                                         ASTORIA. IL   815014131                                                                                                                                                                               o
                                               PNooa     (100) 328-1350
                                                                                                                                                                                                                                                               3
s    £                                fcUItng Addr— i:   1471 N COUI




     JS-                               WOOTNtiMr
                                                         ASTOR IA.IL

                                                         1813714
                                                                          (1 501 4131

                                                                                                                                            SUN CxrW P I                                                                                                       >
                                                                                                                                                                                                                                                               C/)
                                                                                                                                                   DUNS Mum bar:
                                  UOHJUfF


                                          Powt U«MU      8
                                                                                                                                                           Prtw •:   5                                                                                         o
                                                                                                                                            WCS-1SO iflMQ. (Y^       10.000(2016)
                                    MCS-180 Form D—      08/1472017

                                                                                                                                                                                                                                                               P

                                                                                         Auth. For Hire       Pnv. Pass.(Norv      StatoGcVt                                                                                                                   41
                                                                                         Exempt For Hire      business)            Local Govt                                                                                                                  P
                                                                                                              Migrant              Indian
                                                                                        x Privato(Property)
                                                                                         Priv. Pass.
                                                                                         (Businoss)
                                                                                                              U.S. Mail
                                                                                                              Fed. Govt
                                                                                                                                   Nation
                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                               t/3
                                                                                                                                                                                                                                                                     z
                                                                                                                                                                                                                                                                     c
                                                                                                                                                                                                                                                                     <

                                                                                                                                                                                                                                                                     3
                                                                                                                                                                                                                                                                     cr
                                                                                                                                                                                                                                                                     Q




                                                                                                                                                                                                                                                                     o

                                                                                                                                                                                                                                                                     CO
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 12 of 24


                                                                                                                   November 16, 2018



                                             Business In Nebraska
      Pine Ridge Holdings' Application To Do




                                                      Ik                                                           P
                                       Ik                             P           P

                                       SB             8 11            i             1                 V
                      a        g


                      It |{
                         «                                                    l
                      °


                                       2 It           11:             P             P                 P
                          i=

                          S                           8 Ii            V
                                           8 pi I
                               s               I I
                               I                                                                          8
                      I                                                   f                               k-




                      I illlil^lSi'llli I I k 1 I k I I k I S k


             iff
             tin
             z   «—                                                                                        kji s   a

             I                                        i1

                                                                              i
                                                                                  * si8    S.
                                                                                                          m

                                                                                                          218c
                                                                                                                   i


                                                       !54       s-           ?l!
                                                      fl                                              11p
                                                             i   is
                                                                 >x
                                                                 !i                  r || iil 1
                                                                                |. • Hl
                               ay             i                                        i \1 1*
                                                                              >, .! ' fM
                               Pas                   I flit                             ni
                                   8                                                        /I Pi 1
                                                                                        *? &* iJ iB
                                                                                                i i
                                                                                                    1
                                   §2
                                   U>
                                   fak>.
                                   zh Id
                                   os « a
                                             So
                                                                                  » ii m i iiji « i
                                                                                                 I                 I     8
                                                                                                                       I s
                                   Pi *.3                                         | If
                                   d| 3s* |            1
                                                                                                  i                    ii i
                                              Source: Fulton County, Illinois County Clerk



                                                           Sixth enclosure




                                                                                                                                   12
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 13 of 24


                                                                                                                                                               November 16, 2018




   FPI Loan To Hough Farms Secured By Butler County. NE Property
                                                                                                                                                                                                      i


                                               TRUST DEED

                                         WITH POWER OF SAM-


            Till* Tiutt Deed made August 25, 2017, br and among the following:

            DATE:                           August 25, 2017



            TRUSTOR:                        HOUGH PARMS.
                                            * Nebraska General Partners flip
                                            810 Montgomery Street
                                             UtOwttod, Nebraska <8624

            TRUSTEE:                        ANDREW J. HOWMAN
                                            ATTORNEY AT I AW
                                            PO Box 910
                                            47640 E. HWY 20, Sic 01
                                            Atkinson, Nebraska 687U

             BENEFICIARY:                    FARMLAND PARTNERS OPERATING
                                             PARTNERSHIP, LP
                                             a Delaware Limited Partnership
                                                  ' Syracuse Sk, #1450
                                             4600 S.
                                             Denver, CO 80237

             CONSIDERATION:                  4669,000.00

           Ttustor , in cemsidetation of the sum of SIX H UNDRI'.D SIXTY-NINE THOUSAND
     DOI JARS AND NO CliNTS (S669.000.00), rcceint of which is hereby acknowledged, conveys to
     Trustee, in trust, with power of aslc, the following-described real estate (as defined in NeU Rev. Stat.
     $76-201):

             A tract of land located in Section Two (2), Township Sixteen (16) North. Range One                 feet; thence S42E27"20"Is a distance of 248.67 feet; thence S72E57I5"E a distance
             (1) East of the 6th r.M., and the Southwest Quarter (SWY,) of Section Thirty, five                 of 333.05 feet; thence S41E28"l(rK a distance of 120.60 feel; thence S0E3!'4S*W a
             (35), Township Seventeen (17) North, Range One (1) East of the 6th P.M., Butler                    distance of 1,262.15 feet along the approximate land line; thence N84E4S'30"W a
             County, Nebraska, mote pairicbbuty described as follows:                                           distance of 690.06 feet; thence N83E58T25"W a distance of 3,348.13 feet, to foe
                                                                                                                point of beginning, containing 209. 12 acres, including County nod right-of-way;
             Commencing at the Southwest corner of Section Two (2). Township Sixteen (16)
             North, Range One (1) East; thence due Nonh along and upon the West bile of said                    AND
             Section Two (2), a distance of 2,782.85 feet to the point of beginning; thence
             continuing due Nonh along and upon the West line of said Section Two (2), t                        A tract of land located in Section Tsro (2), Township Sixteen (16) Nonh, Range One
             distance of 2,499. 16 feet to the Northwest comer of raid Section Two (2); thence                  (I) East of the 6th PAL, Duller County, Nebraska, described as follows:
             N89HS755T! a distance of 340.89 feet, along and upon lite Nonh line of said
             Section Two (2) to the Southwest cotiscr of Section 'thirty-five (35), Township                    Beginning at a (want 2,782.02 feet Nonh of and 4,020.62 feet East of the Southwest
             Seventeen (17) North, Range One (1) East; thence N12E04'IST'., a distance of 33.00                 comet of Section Two (2), Township Sixteen (16) Nutlh, Ran#: One (I) East of the
             feet (to a fence); thence S80E35'45"E a distance of 200.87 feet (along a fence);                   6th P.M., Butler County, Nebraska, (the West line of said Section Two (2) has an
             thence N56R3703*E, a distance of 212.36 feet (along a fence); thence NUBffSJ'K                     assumed besting of N0OK0ffO0"lv, and this description b from a survey by k.
             m distance of 169.52 foel (along a fence); thence S72E4T3S"E a distance of 62187                   Rystrom, t-S. 241 dated August 19, 1982 and ravbed September 13 and 22, 1982);
             feet; thence S40E06,1S"H a distance of 19287 focr. thence S69E2yS0T'. a distance                   thence NOOKSI'dSTi 84841 feet; thence S41K2T KTE 37819 fete thence
             of 853 44 focr, thence S45E56*25*E a distance of 96.06 focr. thence SMIUXTWE a                     S05E33WE 83.75 fecr, foence S84K26'55"W 77.87 feet; thrnc c S02E33"2S"E
             distance of 91.64 feet; thence S53E46"40"E a distance of 823.72 feet; thence                       102.21 feet; thence S24KI3'30"W 114.77 fere foence S7SE10,40'E 166.86 feet;
             N67E54*45*n a distance of 164.97 feet; thence                                                      tltcncc S53E49T5*W 38128 feet to the point of beginning, containing 3.2 seres
                                                                                                                more or less.
             S40E22'55,a a distance of 20386 feet; thence SI8I'.53'43-E a distance of 19085



                                                               Source: Butler County, Nebraska Deed Records




                                                                                   Seventh Enclosure



                                                                                                                                                                                                     13
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 14 of 24


                                                                                                                                                                          November 16, 2018



    Bank Loan To Hough Farms Secured By Same Property & Cross-
                 Collateralized By Promisorv Note With Pine Ridge Holdings

                                                                                                 OCRMTXrnS. The Mowtng captaflad wotd*                                                               UNsDeudof
                                                                                                 TJruet.                                                                                             ttwIU money
                                                                  KCCOKDCD                           thn Unrtad Btatat   Aiwwa.   Woea and tama und « 0.                                            «» ffcnl a)oa
                                                             oruaooiiNntMmuiiu                           «*• MnoU*. « «*• ecwert my mw*.. «VMda and Km* km ohanria. da»nad in Ma Oaad e> tnm •M9
                                                                                                 Haw the m—Rings edrtMtnd to such uim In the Uniform CMtmieial Code:

                                                                                                     BanaBrianr. tha wold *BanaBcIa>v' maana flHST MIDWEST DANX, aid ha aucccMOf* and aaahm.
                                                           a*TVr"^"g                                 aawa.          Tha wan) 'Bamnnr* maanj HOUQH FARMS. A M8MSXA CtKCDAL BARTNCRtHV; and mi

                                                                                                     moot MOtOWJS, rnc. and Indudaa al ee-mjnt* and eamafcan alonlrig itia Ha— and al Hah auecaaaora and
                                                                              orenu




                                                                                                  nataa at ctadn ayaanaania datad naetuav i«. 201 / a ma amna anaha ancSC el 1431 ,230.00,
    WHIM RICOnoTO MAIL TO:                                                                        •218.448.00 and 4780.000.00 ban AMOrts Tana, an Uinolf Qanwd Paruimtli) to Landa togaOar afflli
        Hrst MaSM*! Sank                                                                                                                                                                      the
                                                                                                          el, asaamtana al, rraoncaDena el, lahnancinBa ol. comeaaatkna al and aabadtuBena la m
        Jffi CM Main Slrnt                                                                        now* a cr«£t agraetnarua. NOTtCI TO TRUSTOR: THE NOTE COKTAWS A VARIABLE WTS»T Ml             Tt
    .   OalaabuiB. 141401 _                                            tpaaimnmiraMieav



                                             DEED OF TRUST                                       eedilnd every Dormwef. TNa mum thet ttsh Trustor signing bilow (e ftspofltlUo foe el efcCgstiorw In 06* Oted
    UAXSAM         UEN.   The lee of thfe Deed of Trust ehOB not mend et any one One             of Trust. Where eny one or more of Che parte* it e corporation, partnership, twtsd UMty company or iMe
    •21,677,403.00.                                                                              •ttftf. & is not neeceeery tor Lender to VvtuH Into the power* of any of the officers, drectcre. pvtnera. menrOen,
                                                                                                 or other agents eetno or puporttag to oct en the cnOt/e Doh*#. end          ottgs&rts made or crtftod In rcSanos
    THIS OHO OP TRUST It dated Hey 25, 2017. among HOUOH MRUS. A NEBRASKA                        upon the protested e*ewriee of such pewere ehaB bo gmrentead wto ttto Deed of Thru,
    GENERAL PARTNERSHIP, whoee address S 4201 H ROAD. BCLLWOOO, KZ 680243467
    (Tnntor'h RRST MIDWEST SANK, whoee eddrete le QALES6UR0, ONE PtERCC PUCE.
    SUITE 1600. ITASCA. A 60143 (retoned to below eenwdmee m *Uedw" and scmstkass ae
    *een»fldary"h end BRIAN I. BECKNER. whose eddrecs b P.O. BOX 1186. COLUMSUS. MS
    68603 (reletred to below oe Trustee*).
    ComnvAMct and OJUfrr. re wmw          mwm Tune w»h »• tmmn e ne kwth rowu or SAkU.
              vt imSsr m iineeiii, «a «r Tiusw« ***, ms, «w incwsM MWen             4Mf
              w bbwi *i ««»&« w ien»ieii «««w «r «em hiirm,               •ns     i; a
            , iH?*a 9*    wW >ru*ruewei W www. w>w riehu m 0km dm SOrlwi «w>   k S     eWi
    mm or mpm* «**«•<* w*r «• «owr «**«, nrnsw. wt »»•*» mn u »> s»
                                                                 cw Me en»wt». nnwCwj mm
          > ei ewwrei. e, *m. s—ew*wu ae ww wmbw*. (the *Rw PrepirtyM lecetsd i> iUTLPt
    County, State of Nebraska:

        See EXHISIT *A*. which Is attached te Me Deed of Trust end nwde e part of (Ms Deed of
        Trust ae If toOy set forth herein.

    The Reef Property or R
                         to eddreee b commonly toewn ee 216 ACRES OP PARMUNO (EAST OP
    e ROAD) IN ALEXIS TOWNSNtP. B&LWOOO. NE 68624. The Reel fteperiy Us IdentfAoaden
    number is 1200S0506• 120030501 AND 120042380.
                     new. m wiw » we new. ew owe m tiw mwmte si i
    CHQSt«CUATTKAlfZATOM                                                     , WMl Wtf MMSM.
                          www Twew P hwm k» imftt ^    ' ** "         Wm. m w«fl m aS dew w
                          WO TrvBfc* rww« aw* W ew«, wTw#w* new       t w WeiW amMp '
                      ts on        •« Ow NMS.                         rw Mem *«. wet «
                                                                                  ei e Tiww
    ee fee        MMSMOr er bbCr w«i seers. «           SMC SB peiMe. wM|i, MwamNiW   Hh w
             ,      w>weiw mmiy isw auce wen        «r wwfts «wr fescsee feml W we
             k   «as wWwsw ee >srs>e»« •• we •e* sewe w» w « hwesfw* wr fescane


    RCVOiWMO UM or CMSir.      rw» Owe e« Tnwi wmn ae
    iwxnft wAfce sesem Uemr is m
    femes.
                                                                                   ^ewiwinW
                                                                                                   i inimi n jmii




                                                                                                Schedule A



                                                A tract of bud bcattd la SccSos Two (I), TowtuhJp Sstcm (lfi) North, Raafo Oat (I) Eatl, and
                                                the Swrtbwut Qnirttf (SWl/4) ef 8tc<ton Tklrty-Hv» QS), TcwwMp Sdrutwc (17) North,
                                                Rosfe Ob« (1) Cm of tht <lb PJML, Bader County, NcteMka. nwre partkalirljr docrfbed a
                                                roDmi Ccmmojcins al tb« SobUwoI eonwr of Stcflca Tvro (3), Towmhlp SUIms (16) NortJs,
                                                Rani* One (1) Eaxti Ibcstd do* Norti *Joig *ad open tkt Wert Dim of tttld Stdtioa Two (3), •
                                                dbtnaceof 2,78249 ftct« to His point of beghmlnj! ttamcoBdaalag do* North AloogaAd upon
                                                the W«»t lln« of «aM Section Two (J), dbtesco of2^*99,16 ft«t to tte Northwest tonw ofsbM
                                                Section Two (2); fteow NS^'SS" E.o dbkacecf 340S9 tect,4lonjs»nd opoo tte North tine of
                                                *alt! Sectten Two (J) to tte Southwwt ecroer of Section Thirty-fire (35), Tcwwhlp Seroiiten
                                                (17) North, Rut^ Ooo 0) Koth Uwaco N tresis* E, o dbttaco of3XW ftot (to                     tace);
                                                thcscB 8 SVayiJ^E, dbtenet of It^Sf ftrt (tlenj; a (tact); ttcac* N W37*03" E, • dbattc* of
                                                21136 Act (ohms aftnet); tt«wo N 33*S0*53" E, a dbtsscc of 169.52 ttct (otons * fata); these*
                                                8 72*47*35" E, a dlstsoa or 621A7 ttct; tteiwo S 49WI9" E, s dlstonee of I92S7 bed (hcsco S
                                                69S2S,5Q" E,a dMutco orSS3X4 bed Oeoc* S 45W25" E, o dlft*o*e of 96j06 bet; tteoc* S
                                                31*09*40" E, a dbtawc of 91/4 bed (hence 8 53*46*40" E, o db»MC of823.72 bet; ttcace N
                                                67*54*45" E, edhteoc* of 164J7 bed theeec 840*22*55" E,tdMeoce of203/6 bed these* S
                                                I8°S3'45" E, * dbtsoco of 19055 bed ttcace S 42*27^0" E, a dbiascc of 24&67 bet; tbeoce S
                                                72*52*15" E.a dbtanco of333.05 bet; tteoc* S 41*28*10" E. o dbtasce of 120/0 bed ttencoS
                                                0*31*45" W, a dbteac* of 1462.15 bet along the approximate lead line; thence N 84*45*30" W, a
                                                distance of690/6 bed thence N 83*58*25" W, a dbtance of 34*8.13 htt to the peist of
                                                beginnlns, contalolag. (edodlsg Ceaaty Road Rlsht-of-Wnr, 209.12 acre*, more or let*;
                                                Together With
                                                A tree! of Und tooted to Section TWp Oh Township Sixteen (16) North, Range On* (1) EbM of
                                                tb« 6tb PJM. Btrthr County, Nebraska, dttertbtd u (btlowr. Beginning ot a point 2,782.02 f«t
                                                North of ud 4^020.62 bet East of thoSo*tfaw«t Cormr of Section Two (3),TowB*falp Sbtees
                                                (16) North, Range One (1) Ensl of the 6th PJH, Beder Coanty, Nebrsska, (lb* Wett Ihot of uid
                                                Section Two (2) hot en esramtd bearing ofNOWOOWE, end thb detcrlptloa 1* boa * *or*ey by
                                                R. Ryttrom, US. 241, dated Angntt 19, 1982 asd reviled September 13 ud 22, 1982); (hence
                                                N00°3r«5"E.«&4t bed thene* 541 *28*1 CHE, 378.19 bed thence SeS°33'00"E, 82.75 bed
                                                tt89eeSS4*26*35"W, 77/7 bed ttenee S02n5T5"E, 102JI fe*t; thence S24"13*3irwl 114.77
                                                feed thence S7S*1Q'40"E, 166/6 bed ttcace 853'49*2S"W, 381/8 bet to the point ef be^nntog,
                                                coatototeg 3/ atrcs store or Ice*.




                                                                Source: Butler County, Nebraska Deed Records

                                                                                     Eighth enclosure



                                                                                                                                                                                                                 14
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 15 of 24


                                                                                                                November 16, 2018



          Deed Of Trust To Hough Farms Reconveved By Bank


                                                                                     RECORDED
                                                                              BUTLER COUNTY. NEBRASKA
                                                                           INST.     2017.014X6
                                                                           DATE      October 02 2017
                                                                           TIME      ,|2;4fr PM


                                                                           COUNTYf CLERK/REGI
                                                                                   CLERK/REGISTER O DEEDS
                                                                                                R OF

                                                                           BY:
                                                                                                         Deputy




             trt-Courity Otto & Escrow Co.
             P.O. Box I IBS
             Columbm. NF 6840?


             DEED OF RECONVEYANCE


             THAT WHFREAS. all of the indebtoness secured by fhe Oeed of Trust executed by Houah Farms, a
             Nebraska General Partnership, trustors to Brfan F. Beckner, as Trustee and to First Midwest Bank,
             Beneficiary, dated May 25. 201 7 and recorded June 2. 201 7 at Instrument No. 1 7-00854 in the
             Records of Butler County. Stale of Nebraska, securing the following described premises situated
             in Butler County, State of Nebraska, to-wit:


             SEE ATTACHED EXHIBIT "A" FOR LEGAL DESCRIPTION

             has been paid and that said Beneficiary has requested in writing that this Deed of
             Reconveyance be executed and delivered.

             NOW THEREFORE, in consideration of such payment and in accordance with the request of the
             Beneficiary named therein, the undersigned as Trustee does by these presents, grant, revise,
             release and reconvey to the person or persons entitled thereto all the interest and estate
             derived to said Trustee by or through said Deed of Trust, together with all buildings, fixtures,
             improvements and appurtenances belonging to such premises.

             DATED THIS 29th DAY OF September. 20! 7.




                                                  Brian F. Beckner


             STATE OF NEBRASKA                             1
                                                           )ss:
             COUNTY OF PLATTE                              )

                The foregoing Instrument was acknowledged before me on September 29. 201 7. by Brian F.
             Beckner.




             My Cor                                        Notary Public
                              mm-mY-Satteflitaib
                                        TWAITKES
                                  UyCttaaBp Pcsto 16,017

                                                                                                        mmn




                                             Source: Butler County, Nebraska Deed Records




                                                           Ninth enclosure




                                                                                                                                15
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 16 of 24


                                                                                                                                                   November 16, 2018



                                     Nebraska UCC Showing Pine Ridge Holdings
                                                                Using Siffring Farms Address

                                                             ICSiC cf&ttfrUCC


                                                             VU6 0V7«2O181!OS«m

    UCCPWAMCTO STATEMENT                                     M*0 IMC MC CAtTU CCKPHM
                                                             Pg tdS
    A WtNtMMt7uSSn«?4MnS

    ..ggawa
                          —

        r                                               i                                                                                         K8«e.c<S»rUCC
                                                                                                                                                  utsaesa*
        L                                               J                                                                                         Fhd 0V24Q018 It OS an.
                                                               2USSSL2—HBS352SI
                                                                                                       UCC PWAHCrnQ STATEMENT ADDITIONAL PARTY
                                                                                                       »<uw«»iiu»nw                               HKO IAND HO CATTLE COMPANY
                                                                                                                           IO«                    Pj 3el5
        I KWO IA>C AJC CATTIF COtTAJfr
                                                                           snanscnrrsr




                                                  E                        rn

                                                                           St
                                                                                 "CIBTTT

                                                                                ns              bSL
                                                                                                          HKOIANOATC CATTLE COMPANY




         irerrrncRT SSI       ~          ^ ~~                                                               TaT73S7SBSr
        . HOUGH FARMS
         » WWlMHhil.il                                                     SCTTSTi     «•««




                                                                                                I
                                                                                                            *w7irscTSSRr«rr7«r
     "WCTOETO
                                                                                                                                                                !&££S£££ffi£S£S3j2£JE&L
                                                  wye on
                                                                           ftjm                                     ocstSTv
                                                                                                          377S?ssjrcnas

         &MK OFT* VALLEY                                                                                  GRASS VALLEY FARMS 9C
                                                                                        .(1.X          W •*» M'tMltMH*                                          U ITUai LwhXL.1 JSC '
    ®* cms* i »                                                            35T7T3T!


                                                  rrr                                                                                                                    ItfLT*         !HBnr
                                                                                                       >LUU g! U >•>*« j

         fry"                                     j»g2£2                   *L lw?               m          IWMROAO                      mwoeirr                 M     0,
    «                     »»MI           I mi m                                                           «53EECTnV9RffS
        AU rMMlVOoxn SaLCMlltfTVOlHlBMTlX Ml <1|OK#%C*CW.CWW*OC«l10«C»OW.»QLC»dO<#tW<XU3S                 RTcasmrcrBB
            mnv*UMCIVMV ttOMUCunMOCttl NCUOCIiMMCUIlMlCnwrCM QVUflW eOMOKU                               P&4 RCGE HCXDM3S tf C
                                                  *k »t wocv;n o< <*rt oe iMtiocB •. uyww*#K7ve$ sum                                                                                    37T
        n umm m«$ oe mtojco * r<w*iCon*»fi>i                                                           ° E>^>»J«JUU>Undh                UUX'^Ui                 uxi^iuiuLkiiue:
        «U BCBU3*ABM3BCBrfOr(VCBTUft« UXU*C H^WX' l*T»   t«M>«4Vr mx nXMCM rauoct SMmMCVOCm
        mm>           c* imi o«r:Kft.rt JOCMUAt •DILNt^MCUMUl ktlMWU AOUAr. a*tKIIMMMUIMC                                                                       rrarrairtm
                                                                                                       7 isrsTSRRr                      .1.
        tc#T»iftQ          aaiffi wcmosct fconu toa*o.u cccc* tea*.* « milAmcMflfckrt «ccttu*ci toat
                                                                                                                                        pAVoatY                 ict   loo?              la*
        fMiv ammauui MCMiACtn c*sro itnacuttknoruc u*3T>nrtAIRB «•< c« rn wena rr MC QWK
        UIMlMMtWtinQA mtcv t>4




                                                                                Source: Nebraska Secretary OfState



                                                                                           Parcel Information

        Parcel ID                                               120033852

        Links

        Map Number                                              N/A

        Cadastral #                                              15-2E-27--1480

        Currant Owner                                           SIFFRING FARMS INC                                                                          ;

        Mailing Address
                                                                 1197 34 RD
                                                                 DAVID CITY NE 68632-
                                                                                                       aammoRisnMNe




                                                                                Source: Butler County, NE Assessor




                                                                                           Tenth enclosure




                                                                                                                                                                                                16
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 17 of 24


                                                                                                                                                        November 16, 2018



                                                             Letter From Jesse Hough

                                                                                     WMI




                                                 July 27, 2011



    wicemmiMAB.

    Matthew L Mazner
    MJttncf PU.C
    P.O. Box 38096
    DaBas. Texas 73239
                                                                                                   July 77, 2018
                                                                                                   Pago 2
           Ro:    Notlco of Datamation and demand tar rotracdon

    Door Ur. MJoncr.

                                                                                                   turn. After (ho l/nmadlon wat complete. I become (ho euthorfeod presidont el Sffrktg Forms.
           TW» tew b In rags* to fte maSaourty tea and defamatory cortwa putfiihod by your
                                                                                                   Inc. There a no basts tar Die Innuendo n (ho Ostametory Post on (ho Seeking Alpha wobrrta
    ctert into the lauufcaiym Row Fortune on tho Socking Alpha wcibsto tocatad 0
                                                                                                   suggesang Bm Ow loan proceeds were somehow sent back (0 FPI improperly.
    mnxgacoMngtypha.com cnJdy 11. 20I1L tor ksoumproP piuuhlafia Tho Ocfsmsary Fcston
    Die SeoMng Alpha wctiifiif). TWs tatter to sen! ptexuaw to Mobtaska rtuvtsed Satin | 25-
                                                                                                          As your cSenl hod rNcryrsoson to orpect the tako statements about mo and the Hough
    640.01 . TWs taatrts notice W Hie defamatory tutlBwcua end 0 demand by mo. Hough Farms,
                                                                                                   Companies have Wready caused mo end tho Hough Oampankn damage. end thoy woconanuo
    StRrlno roim. Inc. and H-KO Land ond Cade Compcny ("Hough Oompontert) that that (he            to ceuso dsmago. The tfirtomonts have falsely damaged my reputation, and thoy have lahaiy
    statements be ntraetod and corrected. U thouM aba bo coRrtderad 0 demand Hot your oBent        suggested that I have engaged In tomo aort or oonspkacy to help FPI distort Us financial
    cooeo ond desist putteMag ony Mther tbeloua. slanderous. or defamatory content ceganCng        statements. Your cteni venrty and rocktoasty ttaegarded that potential damage in Us attempt
    mo or die Hough CompoWcs.                                                                      to harm FPI. Your chant tus toitlousty inlorforod with my ongoing and taturo busmoss
                                                                                                   relationships oed has hstmod tno through rnaSctous Hsol end deceptive trade prachcos
          Tho Dofamatory pod on Bio SoeMng Alpha webrtte falsely states thM I received
    improper toons horn Farmland Pwtnea inc. fFPT) due 10 cny aOagad talus as 0 totaled pan/              H a correction end rotraaicn is not prapody pubhshad weSvn Once weeks bom the daso at
    to FPL The Defamatory Port on the Seektog Alpha wcbaBe matdourty and tobely etoiee that I      this Mter us conspicuously as tho Defamatory Post on tho Seeking Alpha website, then you wit
                                                                                                   lace expanded Eabffly under Nebraska Iwr.
    am o iclaied party under the *oud0 rates.* Thaw to no harts lor Ms tirteaenL I am not 0
    *rttstod pattf a* defined by the appficabte tides of Pie SEC end Ftandof Accounting
    Slandanis Board. I had previous idaacnrttfrB wBt FPI thot wore a3 property tfsdcsod In SEC
                                                                                                                                                 Skteomiy.
    Hags. Furthenncte. the Dotamaiory Poot on the SoeMng Alpha wobetelolMrtyelioBaeOtat I am
    a member W FP^s management team. I have raver boon on dtar or emptoyeo d FPL ond I
    hove never eetved on FPPo board or (Procters. The mafidourty tee statements were dertgned
    to Inpjro me ond (he Hough Cempanlea by lattery suggesting that there vat tomecttog
    Inappropriate about the iranoacBono and taaccurmiy alleging vrtft no basts mat there waoeome                                                 JowoHouQh
    aort al aecrat "rtde agreement* Your chew wed to Creole a tensaOonsI nary wiih complete
    dhrogard tor the Bute.

           The Detamotaqr Post on the Seeking Mpha webake ebo tatsety ongrwta dm I was             cc Po(&ooktouscf.M(£ntfh North taw ton
    ronlpuasvo in otoWng kxans from FP1 ond Otto I hnnopcrty bcndSed from tugtsacflora wBh
    FP1. Al proceeds tar (he $3.23 m9on toon were used to tadPtme a stock purchase arsfMng
    Farms. Inc. as were el proceeds tor the $100,000 loan and the vast mjjorty ct the $369,000




                                                                          Eleventh enclosure



                                                                                                                                                                                              17
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 18 of 24


                                                                                                                 November 16, 2018




             PH Land, LLC Dissolved Two Days After July 11 Article


             £            S                             £                            £



                                                                                             ;
         i
                                                                    SECRETARY OF STATE                   HI
                 LLC FILE DETAIL REPORT

                 Filo Numbor              04236459


                 Entity Name              PH LAND LLC


                 Status                   INVOLUNTARY DISSOLUTION         On                     07/13/2018


                 Entity Typo              LLC                             Typo ot LLC            Domestic


                 Filo Dato                01/08/2013                      Jurisdiction           IL


                 Agont Namo               COLLINS LAW OFFICE PC           Agont Chango Dato      01/08/2013


                 Agont Street Address     177 W LINCOLN AVE               Principal Offico       900 E LOUISIANA AVE: SUITE
                                                                                                 209
                                                                                                 DENVER. CO 80210


                 Agont City               LEWISTOWN                       Managers                    View


                 Agont Zip                81542                           Duration               PERPETUAL


                 Annual Report Filing     00/00,'0000                     For Year               2018
                 Dato


                 Sorlos Namo            ar NOT AUTHORIZED TO    ESTABLISH SERIES



                                                        Source: Illinois Secretary of State




                                                            Twelfth enclosure




                                                                                                                                 18
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 19 of 24


                                                                                                                                                                                              November 16, 2018




                     PH Land (Jesse Hough) Deeds Properties To Paul Pittman


                                                                                                Mm
           AMD BY a RETURN TO                                                                   1882063
    COLONS A COLLINS                                                                           mi I- MUOH
    ATTORNEYS AT LAW. PC.                                                                COVKTY CUB* t MCOftOIR
    177 Win liocok Am
                                                                                              fUVTOM COUHTT. II
              11.411442
                                                                                                llCOftDt O OH
                                                                                             M/0«/701»0«:iaAM
    Seed u« tuittaai vx
    PiulA-fsan-                                                                         mcomuM rt«
                                                                                        *Hifru                     ».oo
    4400 $. SyncuM Svk(
         1440
    Den »ci. CO 102)7
                                                                                                                          each Mk of uul R*Uroad Compmy-f Mam Tract canUthw muted in the North H*lf of tht Norths
                                                                                                                          Qwrfcr (NEU) of the Southeast Oux/icr (SEW) end ihe South IU2f (SW) of the Sootheau Quarto <SEW) of
                                                                                                                          the Northoul Quarter (NEW) of S*ctk*i 23. Towmhip J North. Range I ExH of the focrth PhocipaJ
                                                                                                                          Maidba. Irtnj bcr»ccn two Ijm drawn parallel with and duUnl. respectively. 23.0 f»ct Northerly and
                                                                                                                          125.0 feet Southerly of the North line of tax) North Half (NH) of the Northeast Quarter (NE U) of the
                                                                                                                          Southeast Quarto (SEW) and bounded between two lines drawn parallel with and dntint. rtspcctndj,
                                                                                                                          2400 fed and 490.0 feet Easterly of. as mcasucd at right angles to. the Southerly extension of the U»i line
                                                                                                                          of said Pearl Street, accordieg to the recorded plat (hereof.

                                        I.IMITED                                 PEED                                     Situated in FuJion County. Illinois.

                                                                                                                          PIN:    24-26-23 -401 022
             THE GRANTOR, PH LAND LLC, an lllinoi» Limited Utility Company, m« dissolved,
    purausnl TO 80S Il.CS ISO'JS-Jftc), for sad in consideration of one dollar And other good and wimble                  Property Address;   Perrl Slices, Astoria, IL   61501
    consideration CONVEYS AND WARRANTS to PAUL A. PITTMAN The following described Real Erase.
    So- wis:                                                                                                              Thk di.d rtprruall • IriolitOoo titmpl uudrr the prorlileas lISlKUa Jl-45<«)cl the Real EsUU
                                                                                                                          TraaaierTai Law.
    Trie! I:
                                                                                                                                 Dated this J* day of Aagatt, 2011.
    Part of                 Lou 12 sad 13 to lb* Town, now Village of Astoria. Fulton Couaty, Illioois, And being                                                                   PH LAND LLC
    pin of the Southeast Quarter And She Northcait Quarter of Section 23, Township J North of Ihe Bise Line,
    Range I East of the Fourth Principal Meridian, Fulton County. Illinois, described. to-wit:
                                                                                                                                                                                    By.
    All th*t portion of Barlingon Northern Railroad Company's (fetroerly Chicago, Buriington and Quincy                                Ijtbrtdur                                                 THOUGH, Manager
    RitltoAd Company) 1 50.0 foot wide Station Ground Property at Auona, Illinois located on the Vermont lo               STATE OF'bpLOftftaG
    Astoria, Illinois Branch Line right of way. now discontinued, being 50.0 feet wide on the Northaly side and                                          )SS.
    I OO.O feet wide on the Southerly side of said Rslltoad Company's Miin Track cenlerline as originally                 COUNTY OF "ftu)\lf )
    located end constructed and situated in the NEK SES4 and the SEU NEW of Section 23, Township J North,
    Range I East of the 4 Principal Meridian, Fulton County, Illinois bounded between the Southerly                                   I. the undeoipwd, s Noury Public, in and for said County, in the Suit aforesaid. do hctcby
    i             of the East line of Pearl Street, according to the recorded plat thereof, and a line drawn at right     certify Out JESSE J HOUGH, personally known to me to be the Autkeeucd Manager of PH LAND LLC,
               to said Main Track ccnicline distant 240.0 feet Easterly of said Southerly extension of the East line      an Illinois limited Liability Company, anl pmontlly known to be the sarr.c pcttoo whose nsme is
    JfP^ri      , Street as measured at right angles to, said Main Tract centeriine.                                      ubaenbed to the forgoing instrument, appeared before me this day in penoa and adcnowlcdgsd that as such
                                                                                                                                                                             said Instrument new isnt to sutbority gjweabyVMembers
    PIN:       24-26-23-403-OI9                                                                                           of said Limited Liability Company, as the fret                     the Authorirad Manager . snd as.the fore
                                                                                                                          snd volmtary act and dead of sard Limi led Liability Company, for the uaaa and pcrpou* lhartaa set forth
    Property Address:       Pearl Street, Astoria, IL 61 SOI
                                                                                                                                       Given under my band and seal this           day of .
    Tract 11:                                                                                                                                                                                    tiSt=  CMHLIM*

    P*rt of Corporation Lots 1 2 and 1 3 to the Town, now Village of Astoria. Fuhon County. Illinois, and being                                                                                              h
                                                                                                                          SEAL
    pari of Ihe Southeast Quarter and the Northeast Quarter of Section 23. Township 3 North of the Base Line,
    Range I East of the Fourth Principal Meridian, Fulton County, Illinois, described, to-w it:

    All till! portion of Burlington Northern Railroad Company's (formerly Chicago, Burlington and Quincy
    Railroad Company) 1 50.0 foot wide Station Ground Property at Astoria. Illinois, being variable widths on
                                                                                                                                                                                              (SE&d^
                                                                               Source: Fulton County, Illinois Deed Records




                                                                                             Thirteenth Enclosure




                                                                                                                                                                                                                                        19
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 20 of 24


                                                                                                                                                                                  November 16, 2018




                                Paul Pittman Deeds Same Properties To Third Party


                                                                                                                     Tract II:



    TV i mjcruartf piiy—J by i> raw* *»
                                                                                           iattB                     Pin ofCorporation Lois 12 and 13 to the Town, now Village of Aatoria, Fulton County. Illinois, and
                                                                                                                     being part of the Southeast Quartet and the Northeast Quarter of Section 23. Township 3 North
    COLUM L com**. PC.                                                                   1882417                     Buc Line. Range 1 East of the Founh Principal Meridian. Fulton Countv. Illinois, described, t
    177 Wm Ucccia
                                                                                       J AMIS I.MILftO*
                                                                                  COUNTY CUBA ft RUOIMH                         ionof Durli
                                                                                      PULTON COUNTV. U                       Com
    Mwi                                                                                  KtCOftOIOON                 on each side of said Railroad Company's Main Tract centreline situated in the North Half of ihc
    Vn.tdC.i- -                                                                      0ft/JI/2ftlft0ft:O AN           Northeast Quarter (NEK) of the Southeast Quarter (SEW) and the South Half (SK) of the Southeast
    r o Boi lit                                                                 MCOaOlNO MI                  UM      Quarter (SEW) of the Northeast Quarter (NEW) of Section 23. Township 3 North, Range 1 East of~ the
                                                                                                                                                                                                                     '
    Aeona It- 6ISUI                                                             h»p ru                        S.M
                                                                                                                     Fourth Principal Meridian, lying between two lines drawn parallel wilh and distant, respectively, 25.0
                                                                                MVCTAMPftrCK                 4I.SS
                                                                                                                     fee* Northerly and 125.0 (bet Southerly of Ihc North line of said North HaHfNVi) of the Northeast
                                                                                           PAOCfti 2
                                                                                                                     Quarter (NEW) of the Southeast Quarto (SEW) and bounded between two lines drawn parallel with and
                                                                                                                     distant, respectively, 240.0 feet and 490.0 feet Easterly of, as measured at right angles to, the South
                                                                                                                     extension of the East line of said Pearl Street, according to the recorded plat thereof;

                                                                                                                     Situated in Fulton County, Illinois.

                                                                                                                     PIN: 24-26-23-403-022
                                            WARRANTY DEED                                                                                               Astoria, 1L 61501


            THE GRANTOR. PAUL A. PITTMAN. by Ted G. Coll ins, as Agent under Illinois Short Fomi
    Power of Attorney for Property datod August 20, 2004, and for and in consideration of one dollar and
                                                                                                                            Dated thi   iSO^ay of August, 2018.
                                                                                                                                                                        paul a. prrrMAN
    other good and valuable consideration, CONVEYS AND WARRANTS to MARTIN SCOTT
    CAM ERON and STEVE EARL CAMERON, brothers, as tenants in common and not aa joint tenants,
    of Astoria. Fulton County, Illinois, the following, described Real Estate, to-wil:
                                                                                                                                                                        Dp.
                                                                                                                                                                            "TEDfTCO            as
    Tract I:

                                                                                                                     STATE OF ILLINOIS
    Part of Corporation Lola 1 2 and 1 3 to the Town, now Village of Astoria. Fulton County, Illinois, and
    being part of the Southeast Quarter and the Northeast Quarter of Section 23. Township 3 Noith of the                                                          SS.
    Base Line, Range 1 East of the Fourth Principal Meridian. Fulton County, Illinois, described, to-wit:            COUNTY OF FULTON                         )

    Ajntojyfat of Uurisr.gtoei Nortscm Railroad Company's (fonnerly Chicago. Buriingson and Qumcy                           1, the undersigned, a Notary Public, in and for said County, in the Sute aforesaid, do hereby
                                                                                                                     certify that TED G. COLLINS, as Agent for PAUL A. PITTMAN. as aforesaid, personally known to roe
    to Astoria. Illinois Ilnnch Line right of way. now discontinued, being 50,0 feel wide on ihe Northerly           to be the same person whose name is subscribed to the foregoing muniment, appeared before me this
    aide and IOO.O feet wide on the Southerly side of said Railroad Company's Mam Trad ccntcrline as                 day in petson and acknowledged that ha signed, sealed and delivered the said instrument as his fret and
    originally located and constructed and situated in the NEW SEW and the SEW NEW of Section 23.                    voluntary act for the uses and purposes therein set forth.
    Township 3 North, Range 1 East of the 4* Principal Meridian. Fulton County, Illinois bounded between
    the Southerly criterion ofthe East line ofPearl Street, according lo the recorded plat thereof, and aim.
    drawn at right angler to raid Main Trad centcrtinc distant 240 0 feet Easterly of said Southerly
                                                                                                                            Given under ray hand and seal thisjffiday of August, 2018.
    estension of the East Una of Pearl StrceJ as measured at right angles to, said Main Tract center! inc.

    The Grantor, far himself, bit .ucectior. and assigns, resents a perpetual, ooo-cicluihc
                                                                                                                            (SEAL) {          -OFFICIAL SEAL"
                                                                                                                                     '           JENNY UKATTY
    for Ingress and egress oier and across Iba West 70 feet of she South 40 feel of Use a bos. described

                                                                                                                                     I
                                                                                                                                             Notary Putac. State ot
    Tract I, for the us. and benefit of a driveway to access the laod (now currently owned by                                              My CpnYnoson Eyn, UtMtai
    Grantor), which b situated South and Southeaster!) of the aforesaid desee Ibed Tract I. Said
    easemeot shall be deemed to be a covenant running with the land.

   |PIN: 24-26-23-403-019
   Ttopcrty Address: Pearl Street, Astoria, IL 61501




                                                                            Source: Fulton County, Illinois Deed Records




                                                                                          FOURTEENTH ENCLOSURE




                                                                                                                                                                                                                          20
                 Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 21 of 24




                                 Question and Answer Emails With FPI Attorneys                                              To: Wall, Joseph (USAWIE) 1
                                                                                                                            Subject: RE: Questions


                                                                                                                            Joe. I forwarded four questions to FPI's General Counsel and asked her to work with Paul and luca to
                 from: Salon. Justin
                                                                                                                            provide responses. I am able to provide full or partial responses to questions 5 and 6:
                 Sent: Tuesday, November 01,2016 2 :S8 PM
                 To: Will. Joseph (USAWIE) 1
                 Ca Kaufmann, Steven M.                                                                                     5. There is no set amount of money that a company needs before it can go public, but the process of
                 Subject: RE: Questions                                                                                     conducting an IPO can be very expensive because It requires audited financial statements for several
                                                                                                                            years, reviewed financial statements for fiscal quarters after the date of the last set of audited financial
                                                                                                                            statements, legal fees, accountant's fees, printing fees, SEC filing fees, FINRA filing fees and other
                 1. Have any of the following individuals had any business relationship with FPI in an employment or
                                                                                                                            miscellaneous fees and expenses. In my experience, those amounts can exceed $1.5 million and. In
                 advisory capacity. Including whether they have ever purchased any limited partnership                                                                                                                                     I—<
           §                                                                                                                some cases, can be significantly higher than that amount. There are numerous factors that are relevant
                 Interests: Nicholas Hindman. Trent Griffith, Richard Hcsler, Michael Olnapoli. Phil Jordan. Charles Rea,
                                                                                                                            to a company seeking to consummate an Initial public offering, including, among others, general
                 Charles Sorensson. or Justin Toggle' NO
                                                                                                                            economic conditions, capital market conditions, the strength of the company's historical business, the
                                                                                                                                                                                                                                           >
           a     1.   Approximately when did Paul Pittman start buying farms? MIO TO LATE 1990s                             perceived strength of the company's management team, the company's business and growth strategies,
     T1                                                                                                                     tte company's corporate governance profile, the projected dividend yield (if any), and the distribution        o
                 3.   Approx mately when did Mr. Pittman and his partner form "American Agriculture"? I assume that                                                                                                                        I
                                                                                                                            network of the underwriters (I.e.. Investment banks).
           *v
     3           that entity, too. was in the model of a REIT. American Agriculture dates back to late 101 1/earty 2012.
                 first as a DBA for Paul hlmulf and then Incorporated in Colorado as American Agriculture Corporation                                                                                                                      n>
     n                                                                                                                      6. FPI's onfy website Is htto://www.farmlandMrtners com/. Here is a link to FPTs preliminary
     a           in Jufv 2012. ft was never a RttT and It never owned land, but was rather an oocritint company,
                                                                                                                            prospectus (i*., the marketing document for its IPO) from the SECs website •
                                                                                                                                                                                                                                           <
     /                                                                                                                      https://www.sec gov/ArchiVes/cdgar/data/1591670/00010474691A002858/a2Z19U3fs-l la htm
     H           4.   Approximately when did Mr. Pittman create and incorporate FPI? Farmland Partners Inc. was                                                                                                                            M
     X
     w
                                                                                                                            All of this information Is publicly available.                                                                 3
     Z                                                                                                                                                                                                                                     v>
                 5.
     n                                                                                                                                                                                                                                     &
     t-1   ra
                 together with the iy*J. the ipo consisted     M miiifrn ?h»re # $Wifwt. wth trow twwf' 9f
     o
                 SS3J million.
     a     gj
                 Because our defendants told their investors that there was going to be an IPO soon, we are trying to get                                                                                                                  r+"
     .2          a handle on how much money a company needs to launch an IPO and what other factors are important                                                                                                                          cr
                 for a company to be able to launch an IPO? (The prosecution team Is a bit light on corporate attorneys-)
           $2.
                                                                                                                                                                                                                                           d
                 6. Outside of the material that Steve kaufmann sent me, can you direct me to any FPIrclatcd
                                                                                                                                                                                                                                           C/3
           >1
           'o    websites or just send as pdfs. any prospectuses or solicitation brochures and things of that nature that                                                                                                                  >
                 helped (or helps) FPI market itself and market its IPO. If these Items are not dated, would you have an
           'so
                 approximate date In which they were made available to the public? HfRg ($ A UNK TP THE
                                                                                                                                                                                                                                           0
                 PRELIMINARY PROSPECTUS THAT WAS USED BY THE UNDERWRITERS (N THE IPQ -
                 httPi;//www sgCKOvMrthtvci/edg»r/g<ti/159167O/00QHX746914Q028S8/j22191?3rt-ll3-htrn




                                                                                                                                                                                                                                                 Z
                                                                                                                                                                                                                                                 o
                 From: Salon, Justin R.                                                                                                                                                                                                          <
                                                                                                                                                                                                                                                 m
                 Sent: Thursday, October 20, 2016 12:48 PM
                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                 cr
                                                                                                                                                                                                                                                 o



                                                                                                                                                                                                                                                 O

                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                 o

to                                                                                                                                                                                                                                               CO
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 22 of 24


                                                                                                        November 16, 2018




        Todd Dver Accusation That FPI Is Successor To American
                                           Farmland Partners


                   As you probably know. AFPC never went public and its common shares tire virtually


            worthless, as are ABlLP's stock warrants to buy AFPC common shares at a dollar per share.


            Based on information procured bv Mr. Dyer through discovery in his pending criminal matter


            and, apparently, through an inside source at FPI, in an effort to cut out ABILP and other

            investorsfrom the inevitable IPO based on the Midwest Farmland/AFPC/FPI business model,

            certain directors and officers ofAFPC hatched a plan to tank the company by reporting the

            Midwest Farmland entities and AFPC to the FBI and Illinois Securities Department as

           fraudulent schemes geared toward ripping offunknowing investors. On information and belief.



                                                           12

                   Case 2:15-cr-00115-JPS        Filed 12/05/16    Page 12 of 18 Document 194




            these officers and directors simultaneously created FPI as a successor to AFPC by selling or

            otherwise transferring AFPC's assets to FPI in order to continue the legitimate and profitable

            business model which Mr. Dyer had sold to AFPC in exchange for the AFPC stock warrants. On

            information and belief, these same AFPC directors and officers exchanged the AFPC common

            shares ofselect insidersfor FPI common shares as part ofthe merger/acquisition transaction.

            Shortly after these transactions, FPI went public with the early insider investors—including

            former directors and officers ofAFPC—receiving a lucrative windfallfrom which they

            intentionally andfraudulently cut out ABILP and other investors.


                                  Source: Case: 2:15-cr-001 15-JPS Document 194




                                              Sixteenth enclosure



                                                                                                                        22
Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 23 of 24


                                                                                                                                                November 16, 2018




                   Todd Dyer Indicted On Farmland Investment Scheme

                               Grand jury responds to felon's bravado with new
                               fraud charges
                                         By Cory Spivck of the Journal Sentinel
       © hint 10.2015
       # lOCoirvncrts                    'Ibdd Dyer, ilie Lake Geneva felon who taunted federal prosecutors Investigating      CRIME NEWS UPDATES

               f     y     a    T1
                                         him saying they shuuld "bring It on," got his wish when a federal grand jury this     Council impends Walker's Point ship club
       sn*«
                                         week indicted him on charges of helping launch and run a S1.5 million Investment      license 90 days -m

                                         scheme.                                                                               Convicted kidnapper's confession not enough
                                                                                                                               to charge In Oeples case
                                         Dyer. 51, and three co-defendants — a group that includes a Catholic priest banned
                                                                                                                               inmate charged with trying to hire hit on
                                         from conducting public Mass — were charged with being pan of a scheme that            officer for 530
                                         conned investors into pouring money into firms created to buy farmland. The           Truck falls on Sheboygan man trying to steal
                                     f   companies, Midwest Farmland Properties and American Farmland Properties,              vehicle's rims

                           r.
                                         never bought a single acre, the Indictment charges — a fact confirmed by Dyer in a    Police identify victims in Saturday homicides
                                         2013 Milwaukee Journal Sentinel interview.
                                                                                                                                                                           Mont


                                         During the two-hour Interview In 2013, a defiant Dyer defended his actions,
                                         virtually challenging federal prosecutors to Indict him. Told Wednesday that he
                                         had been Indicted on 31 counts of fraud and related charges. Dyer responded widt
       '•odd tV*. J LM C                 laughter and bravado.
       IM ~ttk on trtc* charge d
       Sis~a«Ai».
             Sentinel                    Dyer was "concept creator or founder" behind the farmland companies and sold
                                         Investments in the firms from 2000 to 2012, the indictment states. Dyer said he had
                                         no ownership of the companies.


                                         "I'm going to blow Joe Wall out of court," Dyer said of the assistant U.S. attorney
                                         and former Milwaukee County circuit judge who is prosecuting the case. "Wall is
                                         going to look like the biggest moron who ever walked on this Eanh."                   Advrfli»em*fvt


                                         Told of Dyer's comments, Wall said: "Perhaps he (Dyer) needs to read the grand
                                         Jury indictment."


                                          Dyer said the indictment differed from his 1999 fraud conviction — a case also
                                         prosecuted by Wall. In that case, Dyer pleaded guilty for running a Pontl scheme
                                         that bilked Investors out of more titan S2 million.

                                          "I did what they said I did" In 1999, Dyer said, adding, "but this Is total bull."

                                         The latest Indictment accuses Dyer and his cohorts of collecting funds from
                                          investors in at least nine states, promising the funds would be used to purchase
                                          farmland. Radio ads stating that investors were earning interest and dial farmland
                                          had been purchased by the companies were broadcast in Chicago, the indictment
                                          states.




                                                                Source: Milwaukee Journal Sentinel




                                                                 Seventheenth Enclosure




                                                                                                                                                                                  23
                      Case 1:18-cv-02351-KLM Document 64-1 Filed 01/28/19 USDC Colorado Page 24 of 24




                                                                                                                                                                                                                                   h-4
                                                                                                                                        WHF.RHAS. (he Subordinating l'*ny h» certiin repurchase righu as provided in (he real
                  ,


                                                        SUBORDINATION AGREEMENT                                                 estate purchase agreement between (he Subordinating Party, as "Seller" and CVL, as "Buyer"
                                                                                                                                signed and effective on December 20. 20i7(lhtt agreement, as amended, (he "REPA");
                       rf-vwc   11 HS SUBORDINATION AGREEMENT ("Agreement") is dated as ofthe fr* day of                        specifically providing as follows (the "Repurchase Rights"):
                                                                                                                                                                                                                                   3
                        May, 2018, and is by PUS Holding LLC. an Illinois limited liability company with principal
                        offices al 900 E. Louisiana Ave. Suite 209. Denver, CO 802 1 0 (the "Subordinating Party"), and                *      Additional Provisions.                                                               o
                        Cottonwood Valley Land. LLC, or assigns, a Nebraska limited liability company with principal
                                                                                                                                                                                                                                   o
                                                                                                                                              Repurchase Option an/ Deadline On the third. fiirth andfifth umtreruay of            CL
                        offices at 4600 S. Syracuse Sl. Suite 1450. Denver. CO 80237 ("CVL"); Attention: Chief
                                                                                                                                       a.

                                                                                                                                              this Agreement fas defined m the REPAJ ithe "Repurchase Option Deadline "y
                        Financial Officer and BRIGHTHOUSE LIFE INSURANCE COMPANY, a Delaware                                                  Setter thall hone ike option to repmchase the Properly (at defined In the
                        corporation, on behalf of itself, and any of hs subsidiaries, affiliates, successors and assigns with                  REPAffthr "Repurchase Op/km'}for a total eemslderation Ithe "Repurchase
                                                                                                                                                                                                                                   p
                        on interest in the Loan (defined herein, individually and collectively the "Lender").                                  Price equal to the sum of: (at the Pwchase Price Idefined in the REPA)
                                                                                                                                               multiplied by 1.09) Ifexercised on or prior to the third annua sary (ofthe
                                                                   WITNESSETH                                                                  REPA}. or 1.126 ifexercised on or prior to thefourth asmhrmary (ofthe REPA]
                                                                                                                                               or 1.1)9 fexercised on orprior to thefifth anntiersary [ofthe REPA) tosd . lb)
                                                                                                                                                                                                                                   3
            3
                                 WHEREAS, CVL intends to obtain a loan from the Lender (the "Loan").                                           the Total Investment made from the Effective Dale (as defined ki the REPA]
                                                                                                                                               through the Repurchase Option Deadline by Buyerfor any impra xrmatis
                                                                                                                                                                                                                                   >
            to                                                                                                                                                                                                                     a
      H                                                                                                                                        multiplied by I. OA The 'Total The "Total Investment" at any lime still equal the
      f-H                       WHEREAS, the Loan will be secured, without limitation, by a first mortgage or deed of                                                                                                              »Q
                                                                                                                                               actual ovt-af-puclet costs LantBonl (Buyer) and its affiliates incurred in arms-
      o                 trust on (he real estate located in Butler County. Nebraska, and described on Exhibit A. attached
      X
            Sr-                                                                                                                                length transactions with thirdparties in connection with landlord !* (Buyer 's]      c
                        (the "Land") together with ail improvements located on the Land and other real and personal                            development ofthe Farm {defined in the REPA]. The Total Investment will be
                                                                                                                                                                                                                                   H
                        property described therein (collectively, the "Mortgaged Property"; and that mortgage or deed of
      a     Ci
                        trust granted by CVL to the Lender, as H is now or may hereafter be amended, modified or
                                                                                                                                               determined in goodfaith by landlord (Buyer]. provided however that UtmBord
                                                                                                                                               (Buyer] will provide Tenant (Setter! with such evidence of the Landtor 's
                                                                                                                                                                                                                                   r&
      w     1                                                                                                                                  ]Buyer's) determination ofthe Total Investment as Tenant (SellerJ may               CL
      z     53          restated in its entirety, the "Security Instrument");
                                                                                                                                               reasonably require. Failure ofthe Seller to comply with any term ofthis
      a     £
                                                                                                                                               Agreement (defined In the REPA}) or the Unwood Farm leuse Agreement (as
                                                                                                                                               defined in the REPA] will immediately terminate the Seller i Repurchase Option.
      M                                                                                                                                        Upon such termination. Seller agrees, upon ihr request ofthe Buyer, to do.
      Z     s                                                                                                                                  execute, acknowledge and deliver such other acts, consents, instruments,
      o                                                                                                                                        sbcuments and other assurances as may he reasonably necessary to terminate the
      r     &                                                                                                                                  rights setforth us Section 'ia/ (ofExhibit Bio the REPA]. The decision to
      O
      C/3
            St
                                                                                                                                               exercise the Reptachasc Option shall be commentated to Buyer no later than six
                                                                                                                                               months prior to the applicable Repurchase Option Deadline Repurchase
                                                                                                                                                                                                                                   5
      C
                                                                                                                                               Salification Deadline ") Buyer shall then havr 30 days to pnsvtdr Seller wah an
                                                                                                                                                                                                                                   ([9
            £                                                                                                                                                                                                                       sr
      s                                                                                                                                        estimate ofthe Reptachase Prtce. 0'ithm ten (10) days ofreceipt ofthe
                                                                                                                                               Repurchase Price. Seller shall make a nonrefundable down payment equal to
            £                                                                                                                                   Uliofthe esttmased Reptechase Price.
            §
                                                                                                                                                                                                                                   o
            if-                                                                                                                                   PHS HOLDINGS LLC

                                                                                                                                                  By:
                                                                                                                                                                                                                                   >0
                                                                                                                                                  Name:                                                                             e
                                                                                                                                                                                                                                   n
                                                                                                                                                   I 'He:                                                                                Z
                                                                                                                                                                                                                                         o
                                                                                                                                                  Date:     S -T t-W                                                               P     <3
                                                                                                                                                                                                                                   CD    n>

                                                                                                                                                                                                                                   fl>   3
                                                                                                                                                                                                                                         cr
                                                                                                                                                                                                                                         rt



                                                                                                                                                                                                                                         CN

                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                         OO
t\J
4*.
